Citation Nr: 1701893	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a bilateral upper extremity disability to include residuals of frostbite claimed as peripheral neuropathy of the bilateral upper extremities.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Dorrity, Agent





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S Army from September 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was remanded for further development in October 2014.  In July 2016, the Veteran was afforded a hearing before the undersigned Veterans' Law Judge (VLJ).  A copy of the transcript is of record.

The Board further notes that, in a December 2014 rating decision, the AOJ denied an application to reopen a claim of entitlement to service connection for a lumbar spine disability.  In January 2015, the Veteran submitted a timely Notice of Disagreement.  See 38 C.F.R. § 20.201.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claim and will issue the Veteran a Statement of the Case (SOC) if the claim is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claim remains under the jurisdiction of the AOJ at this time.

The issues of entitlement to service connection for a bilateral upper extremity disability and entitlement to service connection for pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a current diagnosis of PTSD.  A psychologist has attributed the Veteran's PTSD to an in service event which caused him to fear hostile military or terrorist activity.  The Veteran's account of in-service stressors are credible and consistent with the places, types, and circumstances of his service.
	

CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.303(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  As shown below, no adverse determination is being made.  Therefore, there is no need to discuss VCAA compliance at this time.

Analysis 

Service connection may be established for disability resulting from personal injury incurred or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran appeals the denial of service connection for PTSD.  The evidence shows that the Veteran served in Korea and that his military occupational specialty was in artillery.  He asserts that, while in the Iron Triangle, he set up the battery perimeter with weapons and that there was incoming mortars and artillery.  He testified that there was heavy fire and that he feared for his life. 

Based on the evidence of record, the Board finds that service connection for PTSD is warranted.  In this regard, the Veteran's claimed stressors of exposure to fear of hostile military or terrorist activity, causing death and being subject to artillery fire are consistent with the places, types, and circumstances of the Veteran's service as detailed in his sworn testimony and service records.  In this respect, the Veteran's Department of Defense Form 214 reflects that he service with the 1844 Battery C 15th Field Artillery Batallion during the Korean War for one year and 29 days.  

The Veteran has reported a stressor that is related to his fear of hostile military or terrorist activity.  Significantly, a clinical psychologist has diagnosed the Veteran with PTSD based on his war related stressors which are accepted as consistent with his known circumstances of service.  The Veteran has also been diagnosed with PTSD by VA clinicians.  Accordingly, the Board finds that the Veteran has demonstrated PTSD and that his disability has been sufficiently linked to wartime experiences.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  The claim is granted.

Notably, the AOJ has reasoned that, since the Veteran is service-connected for an adjustment disorder with anxiety, "VA regulations prohibit establishing service connection for two mental disorders which use the same criteria for evaluation such as the case with PTSD and adjustment disorder."  See Statement of the Case dated April 2014.  VA regulations prohibit compensating a claimant for duplicative symptomatology, but do not prohibit service-connecting separate diseases or disabilities which have duplicative symptomatology.  See 38 C.F.R. § 4.14.  Thus, the Board finds no legal basis to deny service connection for PTSD on the basis identified by the AOJ.


ORDER

Entitlement to service connection for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

The Veteran appeals the denial of service connection for pes planus.  His pre-induction examination in April 1951 documented pes planus 2nd degree.  During his July 2016 hearing, the Veteran testified that he was exposed to extremely cold weather conditions during service.  In August 2016, Dr. D stated that he treats the Veteran for pain in his feet (pes planus) and that he suffered for many years with this chronic pain.  He opined that it is very likely that exposure to an extremely cold winter would cause nerve damage to the Veteran's pes planus.  It is unclear whether this examiner is identifying the Veteran as having a cold injury to the feet.  The Veteran has not been afforded a VA examination in relation to his claim.  In light of the pre-induction documentation of pes planus, the Veteran's lay statements and the opinion of Dr. D, the Board finds that a VA examination is warranted to determine if there was aggravation of his preexisting pes planus, or whether he manifests a separate cold injury to the feet.  

Next, the Veteran appeals the denial of service connection for a bilateral upper extremity disability to include frostbite claimed as peripheral neuropathy of the bilateral upper extremities.  During the August 2012 VA examination, the Veteran complained of numbness and tingling in right hand digits 2 and 3.  He stated that his symptoms started about 50 years ago which he believe was during a time when he had high fever from malaria.  The VA examiner opined that the Veteran's electromyography (EMG) was consistent with carpal tunnel syndrome (CTS) and that CTS is less likely than not due to high temperatures that the Veteran claims during malaria.  

During his July 2016 hearing, the Veteran testified that he was being treated for neuropathy and indicated that such treatment for the upper extremities.  He also presented testimony regarding his exposure to extremely cold weather during service without adequate outerwear.  The Veteran now argues that the tingling and numbness of the upper extremities was caused by his exposure to severe cold temperatures during service.  The Veteran has not been afforded a VA examination addressing this theory of entitlement.  Furthermore, an examination is warranted to determine if the Veteran has neuropathy of the upper extremities as he indicated.  Accordingly, another VA examination is warranted for proper adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder records of the Veteran's VA treatment since 2014.

2. Schedule the Veteran for a VA examination to determine if the preexisting pes planus was aggravated by service, or whether the Veteran manifests any disability of the feet due to cold injury.  The examiner must be provided access to VBMS and Virtual VA.  All findings should be reported in detail.  The examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present pes planus was aggravated by service.  In doing so, the examiner must address the opinion of Dr. D and discuss whether exposure to cold under the circumstances of the Veteran's service could aggravate the preexisting pes planus.  The examiner is also requested to provide opinion as to whether it is at least as likely as not that the Veteran's feet demonstrate cold injury residuals from military service in Korea.  The examiner must provide a rationale for all opinions rendered.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral upper extremity disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  As to each and every upper extremity disability diagnosed at the examination, or diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service to include the reported exposure to extreme cold temperatures in service.  A complete, well reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


